I nterim Decision #1740

Aavaa

Or M/V

"Sorrm Aramaic Vicroxr"

In Fine Proceedings
NOL-10/61.284
Decided by Board February 13, 1967
Slam as intent to conceal one's self aboard a United States-hound vessel for the

purpose of obtaining passage thereon is an element essential to constituting
an alien stowaway within the meaning of section 273(d), Immigration and
Nationality Act, where the two aliens involved, longshoremen by occupation, boarded the ship in Colombia in search of food, thereafter fell asleep
until the vessel was at sea, and the evidence demonstrates they lacked any
intention whatsoever of obtaining passage to the United States, fine does not
lie wider section 278(d) of the Act, notwithstanding upon arrival they were
preoenti'd for Inspection as stowaways.
IN au: M/V "South African Victory," which arrived at the port of New Orleans,
La., from foreign, via another United States port, on August 17, 1960.
Aliens involved: Raul Sanchez-Pena and Isaic Aristobulo MendozaLopez.
J. Dwight LeBlanc, Jr., Esquire,
ON BENALIP or ALITELLANT •
Chafe, McCall, Phillips, Burke, Toler & Hopkins
1500 National Bank of Commerce Building
New Orleans, Louisiana 70112

This appeal is directed to an administrative penalty of $2000, $1000
as to each of the aliens named above, which the District Director at
New Orleans has ordered imposed on Hansen & Tideman, Inc., as
agents for the vessel. The specific violation charged is failure to detain
the above-named aliens aboard the vessel, as stowaways, pursuant
to an immigration officer's order to do so.
It appears from the record before us that the following material
facts exist without substantial controversy. The above-named aliens,
natives and citizens of Colombia, are longshoremen by occupation.
They boarded the ship in Colombia in search of food, and thereafter
fell asleep in. a rope locker. They did not awaken until the ship was
well at sea, when they were discovered by a. crewman. Following their
discovery, an arrangement was made whereby they worked as deck
boys for their meals.
253

Interim Decision #1740
The aliens were still aboard when the vessel made its first United
States port call at Mobile, Alabama, on August 14, 1966. They were
then and there presented to the boarding immigration officer by the
master for inspection, as stowaways. The boarding immigration officer ordered them detained on board the vessel and deported from the
United States thereon , as stowaways, serving appropriate notices to
9) upon the vessel's master and agents.
that effect (Forms 1 25
While the vessel remained at the port of Mobile, the two aliens were
locked in the ship's hospital and professional guards were stationed
outside it, with the sole duty of preventing the escape of the aliens.
This same arrangement was put into effect after the vessel had proceeded coastwise to New Orleans, ante. Nevertheless, while the vessel
was still in that port, and specifically at approximately 10 :45 p.m. on
August 17, 1966, the aliens succeeded in breaking the lock on the door
of the ship's hospital and going ashore in the United States, while
the professional guard was on watch at the porthole on the other side
of the ship's hospital.
The escape was reported to the Immigration Service approximately
one-half hour after it occurred. One hour later, border patrol officers
of the Immigration and Naturalization Service took the aliens into
custody in a bar in the dock area. They were subsequently remanded
to the carrier's custody aboard the vessel and removed from the United
States thereon.
The District Director's decision to impose the fines herein is predicated on the following factors :
-

the master presented the aliens to the boarding Immigration officer for
inspection, as stowaways;
(2) that official ordered the aliens detained on board and deported, as stowaways;
(2) the aliens did eseape from the ship;
(4) it is unnecessary in fine proceedings such as this to go beyond the record,
or to delve into the thoughts of the aliens involved when they hid themselves aboard the vessel ; and
(5) it is immaterial that criminal prosecution of the aliens as stowaways was
declined by the appropriate United States Attorney.
(1)

We, however, conclude that the fines have been improperly ordered
imposed, for the reasons hereinafter set forth.
It has been judicially held * * a 'stowaway' * * * is one who con- ,
tealshimfbordnutgveslfohpr btaing
free passage." 1 The courts have also ruled that "* * * It is quite clear
that * * * the word 'stowaway' is used to indicate one who steals his
passage * * *." 2 Likewise, it has been judicially stated that to justify
oandrece v. Smith, 27 T.2c1 842.
D'Amato v. Williams, 198 F. 228.

254

Interim Decision #1740
the conviction of a person for stowing away on a vessel it is necessary
to establish intent to go and remain on board without paying for a
ticket, and that an accidental remaining aboard does not suffice. 3
In our opinion, the foregoing eases establish that, under the general
principles of maritime law, a stowaway is one who conceals himself
on board a vessel about to leave port in order to obtain passage, and
that when he lacks such intent he is not properly classifiable as a

stowaway: On this point, while it may well be true that in oases involving immigration laws a somewhat different rule may prevail,
e.g., a stowaway who is signed on the vessel's articles by the master
would be regarded as a seaman"; it must also be noted that such exceptions occur only where definitions peculiar to the immigration laws
are involved.° We find no such distinguishing feature present in the
instant case.
On the facts, the occupation of these aliens was that of longshoremen, so that they cannot reasonably be held to fall within the provisions of section 101(a) (15) (D) of the Immigration and Nationality
Act (8 U.S.C. 1101), which reads:
The term "immigrant" means every alien except an alien who is within one
of the following classes of nonitasnigranta

—

an alien serving in good faith as each

in any capacity required for normal operation and service on board a vessel
(other than a fishing vessel having its home port or an operating base in the
United States) or aircraft, who intends to land temporarily and solely in pursuit
of his calling as a crewman and to depart from the United States with the vessel
or aircraft on which be arrived or some other vessel or aircraft.

Nor do we think they can logically be held to fall within the terms
of section 101(a) (10) of the Immigration and Nationality Act (8
U.S.C. 1101) defining the term "crewman" as meaning:
a person serving in any capacity on board a vessel or aircraft.

The reason is that, in -view of the circumstances under which the aliens

were aboard this vessel, and absent evidence that they were signed on
the ship's articles (and there is none here), they cannot properly be
classified as members of the ship's crew or its company;' and they certainly were not engaged as such. Rather, in the eyes of the law, they
were properly classifiable as trespassers on board the vessel at their
own peril.°
In view of the foregoing, we are satisfied that the element essential
Mined States v. ilusso,172

F.2d 553.

°Norris, The Law of Seamen, Vol. 1, aeo. 7, pp. 8 & 9.

" United States v. Sandrev, 48 F. 550.
a See footnote 4, ante.
Norris, The Law of Seamen, Vol. 1, secs. 1 & 5.
8

The ease of the Western World. Malley v. Hupper, 31 F. Sapp. 340.

255

Interim Decision *rip
to constitute an alien a stowaway under section 273 (d) of the Immigration and Nationality Act (8 U.S.C. 1323) is the intent on the part of
the alien involved to conceal himself aboard a vessel bound for the
United States for the purpose of obtaining passage thereon. The evidence of this record, however, definitely demonstrates that such intent
was not present in this case, it being conceded that the aliens involved
were longshoremen by occupation who boarded this ship in search of
food and thereafter fell asleep until the vessel was out at sea; and that
they lacked any intention whatsoever of obtaining passage to the
United States, free or otherwise. Therefore, we conclude that the charge
that the master and/or the agents failed to detain the stowaways on
board was improperly posited.
Contrary to the District Director, we find it immaterial that these
aliens were presented by the master to the boarding immigration officer
for inspection as stowaways, and that the immigration officer ordered
them detained on board and deported as such. The reason is that it is
substance rather than form which is controlling in such situations. To
illustrate this point, we need only refer to a prior precedent decision
of ours wherein an alien arriving in the United States aboard a vessel
was presented for inspection with a crew list showing him to be a
s 'workaway"; his name was transferred to a separate passenger manifest, pursuant to instructions of the inspecting immigration officer; the
latter then admitted the alien (who was in possession of a B-2 visa)
as a' temporary visitor; and the alien was thereafter found. eligible for
adjustment of his status to that of a permanent resident, under section
945, Immigration and Nationality Act (8 U.S.C. 1255) .
We do not necessarily disagree with the District Director's views
that the failure of the appropriate United States Attorney to prosecute
these aliens criminally as stowaways, ostensibly under the provisions of
18 U.S.C., is not determinative in these proceedings. The only comment
required on this aspect of the case is that, in substance, said statute
defines a stowaway as a person who boards or secretes himself on a
vessel with the intent to obtain transportation; and that the evidence
of this record does not establish the existence of such intent. The only
other point worth noting, in this connection, is that the element of
intent not to pay for the transportation has been omitted from the
statute as being unnecessary, for the obvious reason that payment for
the transportation would have the effect of purchasing the master's
consent.
In conclusion, it is our opinion that there are certain rules of statutory construction which have a specific and definite bearing on the
• Hotter of 9-0—, AL1277
. 4443, 83.A., 1/14/64; Int Dec. No. 1516.

256

Interim Decision #1740
disposition of this matter. In the first place, fine statutes such as this
must be strictly construed in all respects because of their quasi-penal
nature." Secondly, carriers must be favored in the construction of such
statutes, as a matter of law; and mere convenience of enforcement
cannot justify a strained construction of the statute." In this latter
connection, there would appear to be no sound basis for the possible
argument that our ruling herein will create an enforcement problem,
because of the availability of other sanctions found in the presently
existing framework of the law."
On the basis of all the foregoing, it is our conclusion that these fine
proceedings based on the charge that the master and/or the agents
failed to detain stowaways on board the vessel necessarily fall. We so
hold.
ORDER: It is ordered that the appeal be sustained and that the
fines be not imposed.
s° Miner v. Robertson, 260 U.S. 248.

United States v. I. H. Winolmter d Co., 40 Ltd 472.
"Bee sections 287 and 271 of the Immigration and Nationality . Act (817.8.C.
1227 and 1821).
31

257

